Citation Nr: 0317182	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-13 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for a 
corneal leukoma of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded to the RO for 
additional development in October 2001.


FINDING OF FACT

The right corneal leukoma is asymptomatic and there is no 
associated impairment of vision or function shown.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for residuals of a right corneal leukoma have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6009 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran developed corneal ulcers of the right eye during 
service in February 1957.  The ulcers cleared with minimal 
scarring, and his service separation examination noted he had 
defective vision of the right eye that was correctable to 
20/30 with lens.

A VA examination in June 1961 noted a leukoma of the 
peripheral right cornea that did not interfere with the 
veteran's vision.  He had refractive error of the right eye 
that correctable to 20/20.  

In July 1961 the RO granted service connection for a right 
corneal leukoma and assigned a non-compensable rating which 
has remained in effect since that time.  

A January 1998 private ophthalmology examination noted the 
veteran's visual field for his the right eye was within 
normal limits.

A VA eye examination was conducted in March 1998.  The 
examination showed a scar of the cornea of the right eye.  
The visual acuity in the right eye was correctable to 20/70.  
The diagnoses were age-related macular degeneration and 
corneal scar.  An April 1998 examination of visual fields 
showed bilateral deficits.

The veteran underwent eye evaluations for decreased vision in 
November 2000 and January 2001.

A VA ophthalmology examination was conducted in April 2002.  
At that time the veteran reported loss of vision in his 
"left eye". T he examination showed corneal scarring of the 
right superior cornea.  Following visual field examination, 
the diagnoses included right corneal scar not involving the 
visual axis and bilateral senile cataracts explaining 
decreased vision.  The examiner reported that he had reviewed 
the veteran's claims file.

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law defines the obligations of 
the VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

In this regard, the statement of the case and supplemental 
statement of the case notified of the veteran of the 
information and evidence necessary to substantiate his claim.  
The record shows that the veteran was informed of the VCAA 
most recently in the August 2002 supplemental statement of 
the case and what evidence the VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the 
veteran has identified medical records that he deemed 
pertinent to his claim, and the VA has obtained all such 
records.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Although regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Eye conditions including keratitis and an unhealed eye 
injury, in chronic form, are to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuation of active 
pathology.  The minimum rating during active pathology is 10 
percent.  8 C.F.R. § 4.84a, DC 6009.

The veteran's residuals of the healed corneal ulcers of the 
right eye in service are manifested by a corneal scar, or as 
previously diagnosed a corneal leukoma.  The evidence shows 
that such does not cause any current impairment of visual 
acuity or visual field.  This finding is consistent with the 
historical record, and the current causes of the veteran's 
visual problems are non-service-connected age-related 
cataracts and macular degeneration.  There is no clinical 
evidence that the corneal leukoma is symptomatic.  
Accordingly, the Board finds that the weight of the evidence 
is against the claim.


ORDER

An increased rating for the veteran's service-connected right 
corneal leukoma is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

